  Case 15-32318-KRH        Doc 32    Filed 01/07/20 Entered 01/07/20 15:23:43          Desc
                                         Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF VIRGINIA
                              RICHMOND DIVISION

RE: Lakisha Quachella Mavin XXX-XX-3443                              Case No. 15-32318-KRH



              DIRECTIVE FOR TERMINATION OF WAGE DEDUCTION

Gordon Food Service
Attn: Payroll Department
P.O. Box 1787
Grand Rapids, MI 19501

IT IS DIRECTED:

    That the above Employer be, and is hereby directed to discontinue withholding any
additional funds from the wages of the Debtor, Lakisha Quachella Mavin, and to remit directly
to the debtor any funds held or to be held as of the date of this Directive under the previous
Directive for Deduction.

  THIS DIRECTIVE IS ENTERED PURSUANT TO A STANDING ORDER OF THE
UNITED STATES BANKRUPTCY COURT.

Dated: January 07, 2020

                                               /S/ Carl M. Bates
                                               Carl M. Bates, Trustee
                                               Eastern District of Virginia, Richmond Division


IF ANY INFORMATION IS DESIRED REGARDING THIS DIRECTIVE, CALL THE
TRUSTEE’S OFFICE AT 804.237.6800 OR FAX TO 804.237.6801

The Trustee does hereby certify that a copy of this Directive was mailed to the Debtor and the
employer and electronically sent to Debtor’s counsel on the date above written.

                                               /S/ Carl M. Bates
                                               Carl M. Bates, Trustee
